UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


RAMAN KALYANARAMAN,                   
              Plaintiff-Appellant,
                v.
                                                  No. 00-1936
BAYER CORPORATION, a foreign
corporation,
              Defendant-Appellee.
                                      
           Appeal from the United States District Court
     for the Northern District of West Virginia, at Wheeling.
           Frederick P. Stamp, Jr., Chief District Judge.
                           (CA-99-41-5)

                     Submitted: January 31, 2001

                      Decided: March 13, 2001

    Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Patrick S. Cassidy, Wray V. Voegelin, CASSIDY, MYERS,
COGAN, VOEGELIN & TENNANT, L.C., Wheeling, West Virginia,
for Appellant. John J. Myers, William E. Adams, ECKERT, SEA-
MANS, CHERIN & MELLOTT, L.L.C., Pittsburgh, Pennsylvania,
for Appellee.
2               KALYANARAMAN v. BAYER CORPORATION
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Raman Kalyanaraman, an East Indian, filed suit against his
employer, Bayer Corporation ("Employer"), alleging that Employer
violated his rights under Title VII of the Civil Rights Act by (1) dis-
criminating against him based on his race/national origin in its deci-
sions to promote, and (2) retaliating against him for filing a
discrimination claim. The court entered summary judgment against
Kalyanaraman and dismissed the action. Kalyanaraman now appeals
that order. We affirm.
   On appeal, Kalyanaraman maintains that the district court erred in
finding that Kalyanaraman did not establish that Employer’s non-
discriminatory reasons for not promoting him were a pretext for dis-
crimination based on his race/national origin. As to his retaliation
claim, he further challenges the district court’s finding that he did not
establish a causal connection between his filing of a discrimination
complaint and adverse employment action.
   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). We must
view the evidence in the light most favorable to the non-moving
party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).
   In light of this standard, we have carefully reviewed the formal
briefs and materials submitted by the parties, and find that the district
court’s opinion was well-reasoned. Finding no reversible error, we
affirm the district court order on the reasoning of the district court.
(J.A. at 856-70). We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.
                                                            AFFIRMED